DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application. With regard to foreign application, CN201810738240.X, the Examiner is unable to locate a suitable English translation of the document. An English translation of CN201810738240.X is required to obtain the priority date associated with said application number. 
Thus, the current benefit accords to the PCT application, PCT/CN2019/089775, with filing date 06/03/2019 because the PCT application provides adequate support or enablement for the subject matter of the claims.

Response to Arguments
 	Applicant’s corrections filed 07/25/2022 with respect to claim rejection under 112(b) for claim(s) 5, 13, and 18 made on 05/18/2022 has been considered and the claim rejection under 112(b) to the claims are withdrawn.
	Applicant's arguments filed 07/05/2022 with respect to claim(s) 1, 12, and 17 have been fully considered but they are not persuasive. 
	Applicant’s argument:	Applicant argues on pg. 15 that “Ohta does not receive, from a network device, first information comprising information related to first and second frequency domain resources. That is, Ohta discloses two pieces of information (i.e., transmitting two Msg2 (at action S352 and S353)) and does not describe one piece of information including information related to both first and second frequency domain resources”.	Examiner’s response:	Examiner respectfully disagrees. Examiner uses broadest reasonable interpretation on the claimed feature of “first information” because “information” can include one or more pieces of information. Based on the interpretation that the “first information” can include more pieces of information, the Examiner interprets Ohta’s two Msg2 (at actions S352 and S353) as the “first information” because the two Msg2 are of the same type but in more “pieces” of information and are transmitted on the same CC#1 as shown in Fig. 23. Furthermore, as admitted by the Applicant in the recited argument above, the claimed feature of “first information” is supposed to be “one piece of information”. Therefore, the Examiner suggests to amend the claimed feature to require that the first information is a single piece of information that includes both first and second frequency domain resources. For example, the specification at [0157] of the PGPub 2021/0127446 A1 and table 1A discloses that a RAR grant field includes the first information indicating the first and second frequency domain resources. This amendment would also overcome references that could be combined with Ohta to suggest that multiple RARs can be combined, see Fan et al. (US 2010/0260136 A1) discloses in [0066] that RARs may be aggregated in a resource of a same component carrier, or Zhao et al. (US 2012/0218987 A1) discloses in [0113] an eNodeB transmits a combined random access response in order to save an overhead, wherein the combined random access response includes the TAs of CC1 and CC3.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 8, 11-12, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1).

Regarding claim 1, Ohta discloses An apparatus (Fig. 7, [0090]: mobile station 20), comprising:
one or more processors (Fig. 7: control unit 23);
a memory configured to store a program to be executed by the one or more processors, the program, when executed, causes the one or more processors to (Fig. 7, [0092]-[0097]: the control unit 23 has instructions and controls a data plane unit 26 comprising a RAR control unit 27 and a control plane unit 24 comprising a PDCCH control unit 25. In other words, the control unit 23 executes the instructions that are stored in a memory):
receive first information from a network device (Fig. 31, [0221]-[0222]: mobile station receives Msg2 (=first information) from base station (=network device)), wherein the first information comprises information related to a first frequency domain resource and information related to a second frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator (CI). For example, Fig. 31, [0221]-[0222]: Msg2 includes CIF (carrier indicator field), i.e., CIF=0b001 and 0b010. [0223]-[0224]: CIF=0b001 indicates CC#2 (=first frequency domain resource) and CIF=0b010 indicates CC#3 (=second frequency domain resource). [0048]: frequency band is referred to as component carrier (CC));
determine the first frequency domain resource and the second frequency domain resource based on the first information (Fig. 31, [0223]-[0224]: mobile station uses CC#2 and CC#3 indicated by the CIFs that were included in the Msg2), wherein the first information is carried in (Fig. 31, [0219], [0221]-[0222]: Msg2 is part of the random access procedure. [0052]: Msg2 is a random access response); 
send uplink information according to the first frequency domain resource (Fig. 31, [0223]: mobile station transmits Msg3 (=uplink information) by using CC#2. [0064]: Msg3 is transmitted on allocated UL radio resource); and 
send the uplink information according to the second frequency domain resource (Fig. 31, [0224]: mobile station transmits Msg3 (=uplink information) by using CC#3. [0064]: Msg3 is transmitted on allocated UL radio resource).
While Ohta discloses in [0064] the Msg3 (=uplink information) is a scheduled transmission on an allocated UL radio resource and transmitted by the mobile station to the base station, Ohta does not explicitly disclose wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment.
However, Wei discloses in [0033] a UE sends a message 3 (=uplink information) upon receiving a message 2, and Wei further discloses wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment ([0033]: message 3 is an RRC control message that includes the UE requesting establishment, re-establishment, or resumption of an RRC connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Msg3, as taught by Ohta, to be an RRC control message for requesting establishment, re-establishment, or resumption of an RRC connection, as taught by Wei.
Doing so allows a UE in RRC idle model to exchange data with a network by first performing an RRC connection procedure with the network (Wei: [0033]).

Regarding claim 12, Ohta discloses A method, comprising:
receiving first information from a network device (Fig. 31, [0221]-[0222]: mobile station receives Msg2 (=first information) from base station (=network device)), wherein the first information comprises information related to a first frequency domain resource and information related to a second frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator (CI). For example, Fig. 31, [0221]-[0222]: Msg2 includes CIF (carrier indicator field), i.e., CIF=0b001 and 0b010. [0223]-[0224]: CIF=0b001 indicates CC#2 (=first frequency domain resource) and CIF=0b010 indicates CC#3 (=second frequency domain resource). [0048]: frequency band is referred to as component carrier (CC));
determining the first frequency domain resource and the second frequency domain resource based on the first information (Fig. 31, [0223]-[0224]: mobile station uses CC#2 and CC#3 indicated by the CIFs that were included in the Msg2), wherein the first information is carried in  a random access response (Fig. 31, [0219], [0221]-[0222]: Msg2 is part of the random access procedure. [0052]: Msg2 is a random access response); 
sending uplink information according to the first frequency domain resource (Fig. 31, [0223]: mobile station transmits Msg3 (=uplink information) by using CC#2. [0064]: Msg3 is transmitted on allocated UL radio resource); and 
sending the uplink information according to the second frequency domain resource (Fig. 31, [0224]: mobile station transmits Msg3 (=uplink information) by using CC#3. [0064]: Msg3 is transmitted on allocated UL radio resource).
While Ohta discloses in [0064] the Msg3 (=uplink information) is a scheduled transmission on an allocated UL radio resource and transmitted by the mobile station to the base station, Ohta does not explicitly disclose wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment.
However, Wei discloses in [0033] a UE sends a message 3 (=uplink information) upon receiving a message 2, and Wei further discloses wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment ([0033]: message 3 is an RRC control message that includes the UE requesting establishment, re-establishment, or resumption of an RRC connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Msg3, as taught by Ohta, to be an RRC control message for requesting establishment, re-establishment, or resumption of an RRC connection, as taught by Wei.
Doing so allows a UE in RRC idle model to exchange data with a network by first performing an RRC connection procedure with the network (Wei: [0033]).

Regarding claim 17, Ohta discloses A non-transitory computer readable medium configured to store computer readable instructions that, when executed by a processor, cause the processor to provide execution comprising (Fig. 7, [0092]-[0097]: the control unit 23 (=computer) has instructions and controls a data plane unit 26 comprising a RAR control unit 27 and a control plane unit 24 comprising a PDCCH control unit 25. In other words, the control unit 23 executes the instructions that are stored in a memory):
receiving first information from a network device (Fig. 31, [0221]-[0222]: mobile station receives Msg2 (=first information) from base station (=network device)), wherein the first information comprises information related to a first frequency domain resource and information related to a second frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator (CI). For example, Fig. 31, [0221]-[0222]: Msg2 includes CIF (carrier indicator field), i.e., CIF=0b001 and 0b010. [0223]-[0224]: CIF=0b001 indicates CC#2 (=first frequency domain resource) and CIF=0b010 indicates CC#3 (=second frequency domain resource). [0048]: frequency band is referred to as component carrier (CC));
determining the first frequency domain resource and the second frequency domain resource based on the first information (Fig. 31, [0223]-[0224]: mobile station uses CC#2 and CC#3 indicated by the CIFs that were included in the Msg2), wherein the first information is carried in (Fig. 31, [0219], [0221]-[0222]: Msg2 is part of the random access procedure. [0052]: Msg2 is a random access response); 
sending uplink information according to the first frequency domain resource (Fig. 31, [0223]: mobile station transmits Msg3 (=uplink information) by using CC#2. [0064]: Msg3 is transmitted on allocated UL radio resource); and 
sending the uplink information according to the second frequency domain resource (Fig. 31, [0224]: mobile station transmits Msg3 (=uplink information) by using CC#3. [0064]: Msg3 is transmitted on allocated UL radio resource).
While Ohta discloses in [0064] the Msg3 (=uplink information) is a scheduled transmission on an allocated UL radio resource and transmitted by the mobile station to the base station, Ohta does not explicitly disclose wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment.
However, Wei discloses in [0033] a UE sends a message 3 (=uplink information) upon receiving a message 2, and Wei further discloses wherein the uplink information is configured for requesting connection resumption, connection establishment, or connection reestablishment ([0033]: message 3 is an RRC control message that includes the UE requesting establishment, re-establishment, or resumption of an RRC connection).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Msg3, as taught by Ohta, to be an RRC control message for requesting establishment, re-establishment, or resumption of an RRC connection, as taught by Wei.
Doing so allows a UE in RRC idle model to exchange data with a network by first performing an RRC connection procedure with the network (Wei: [0033]).

Regarding claim(s) 8 and 14 and 19, Ohta in view of Wei discloses all features of claim(s) 1 and 12 and 17 as outlined above. 
Ohta discloses wherein the information related to the first frequency domain resource is information indicating the first frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator. For example, Fig. 31, [0221], [0223]: Msg2 includes CIF=0b001 which indicates CC#2 (=first frequency domain resource)), 
the information related to the second frequency domain resource is information indicating the second frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator. For example, Fig. 31,[0222], [0224]: Msg2 includes CIF=0b010 which indicates CC#3 (=second frequency domain resource), and
determining the first frequency domain resource and the second frequency domain resource based on the first information comprises (Fig. 31, [0223]-[0224]: mobile station uses CC#2 and CC#3 indicated by the CIFs that were included in the Msg2):
determining the first frequency domain resource based on the information related to the first frequency domain resource (Fig. 31, [0223]: mobile station uses CC#2 indicated by the CIF=0b001 that was included in the Msg2. [0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator); and 
determining the second frequency domain resource based on the information related to the second frequency domain resource (Fig. 31, [0224]: mobile station uses CC#3 indicated by the CIF=0b010 that was included in the Msg2. [0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator).

Regarding claim(s) 11, Ohta in view of Wei discloses all features of claim(s) 1 as outlined above. 
Ohta discloses wherein the first frequency domain resource is used to send the uplink information in a first bandwidth part (BWP) (Fig. 31, [0223]: mobile station uses CC#2 (=first frequency domain resource) to transmit Msg3 (=uplink information). Fig. 5, [0073]: base station and mobile station use 5 CC#1-#5, therefore, the frequency comprising CC#1-#5 is a total bandwidth that the base station and the mobile station can use. Thus, CC#2 is in a first BWP), and the second frequency domain resource is used to send the uplink information in a second BWP (Fig. 31, [0224]: mobile station uses CC#3 (=second frequency domain resource) to transmit Msg3 (=uplink information). Fig. 5, [0073]: base station and mobile station use 5 CC#1-#5, therefore, the frequency comprising CC#1-#5 is a total bandwidth that the base station and the mobile station can use. Thus, CC#3 is in a second BWP); or
the first frequency domain resource is configured for sending the uplink information on a first carrier (Fig. 31, [0223]: mobile station uses CC#2 (=first frequency domain resource/first carrier) to transmit Msg3 (=uplink information)), and the second frequency domain resource is for sending the uplink information on a second carrier (Fig. 31, [0224]: mobile station uses CC#3 (=second frequency domain resource/second carrier) to transmit Msg3 (=uplink information)); or
the first frequency domain resource is used to send the uplink information in a first cell (Fig. 31, [0223]: mobile station uses CC#2 (=first frequency domain resource) to transmit Msg3 (=uplink information). [0079]: CC#2 is specified in a first cell), and the second frequency domain resource is used to send the uplink information in a second cell (Fig. 31, [0224]: mobile station uses CC#3 (=second frequency domain resource) to transmit Msg3 (=uplink information). [0079]: CC#3 is specified in a second cell).

	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Christoffersson et al. (US 2020/0059968 A1).

Regarding claim(s) 3, Ohta in view of Wei discloses all features of claim(s) 1 as outlined above. 
While Ohta discloses in [0197], [0199] the base station selects a plurality of component carriers and transmits a plurality of Msg2 (=first information) sets to the mobile station and determining the first frequency domain resource and the second frequency domain resource based on the first information comprises (Fig. 31, [0223]-[0224]: mobile station uses CC#2 (=first frequency domain resource) and CC#3 (=second frequency domain resource) indicated by the CIFs that were included in the Msg2 (=first information)), Ohta in view of Wei does not disclose wherein the first information comprises information about M frequency domain resources, M is an integer greater than 2, and determining the first frequency domain resource and the second frequency domain resource based on the information about the M frequency domain resources.
However, Christoffersson discloses in Fig. 3B, [0064] a communications device receives a RAR message (=first information), and Christoffersson further discloses wherein the first information comprises information about M frequency domain resources (Fig. 3B, [0064]: the RAR message comprises two or more grants (=M frequency domain resources). [0011], [0016]: grants comprise information about one or more resources available for the UE for UL transmission, i.e., frequency), M is an integer greater than 2 ([0064]: two or more grants), and
determining the first frequency domain resource and the second frequency domain resource based on the information about the M frequency domain resources (Fig. 3B, [0075]: communications device selects two grants out of the multiple grants, i.e., two or more grants, comprised in the RAR message to transmit msg3 and possible data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Msg2, as taught by Ohta, to include two or more grants, as taught by Christoffersson, and program the mobile station, as taught by Ohta, to select two grants out of two or more grants, as taught by Christoffersson.
Doing so allows a usage of all or a subset of grants out of the multiple grants (Christoffersson: [0075]) which avoids msg3 collisions (Christoffersson: [0038]).

Regarding claim(s) 4, Ohta in view of Wei and Christoffersson discloses all features of claim(s) 3 as outlined above. 
Ohta in view of Wei does not disclose, but Christoffersson discloses wherein determining the first frequency domain resource and the second frequency domain resource based on the information about the M frequency domain resources comprises (Fig. 3B, [0075]: communications device selects two grants out of the multiple grants, i.e., two or more grants, comprised in the RAR message):
randomly determining the first frequency domain resource and the second frequency domain resource in the M frequency domain resources indicated by the information about the M frequency domain resources ([0046]: communications device randomly selects grants out of the multiple grants, i.e., two or more grants, comprised in the RAR message)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the mobile station, as taught by Ohta, to randomly select grants out of the two or more grants, as taught by Christoffersson.
Doing so reduces the risk of msg3 collision (Christoffersson: [0045]).

	Claim(s) 5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Bouat et al. (US 2005/0094625 A1).

Regarding claim(s) 5 and 13 and 18, Ohta in view of Wei discloses all features of claim(s) 1 and 12 and 17 as outlined above. 
While Ohta discloses wherein sending the uplink information according to the first frequency domain resource, and sending the uplink information according to the second frequency domain resource comprises (Fig. 31, [0223]-[0224]: mobile station transmits Msg3 (=uplink information) by using CC#2 and CC#3. [0064]: Msg3 is transmitted on allocated UL radio resource), and Wei discloses in [0033] the message 3 is an RRC control message that includes the UE requesting establishment, re-establishment, or resumption of an RRC connection, Ohta in view of Wei does not disclose determining, based on a cause for a connection request, whether to send the uplink information according to the first frequency domain resource, and whether to send the uplink information according to the second frequency domain resource, wherein the connection request is a connection resumption request, a connection establishment request, or a connection reestablishment request; or determining, based on a higher layer indication or a higher layer request, whether to send the uplink information according to the first frequency domain resource, and whether to send the uplink information according to the second frequency domain resource.
However, Bouat discloses determining, based on a cause for a connection request, whether to send the uplink information according to the first frequency domain resource, and whether to send the uplink information according to the second frequency domain resource, wherein the connection request is ([0020]-[0021]: a communications device wants to perform push-to-talk with another communications device (=cause for connection request) and sends a first connection establishment request via a data channel (=first frequency domain resource) and a second connection establishment request via a signalling channel (=second frequency domain resource))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the mobile station sending Msg3/RRC establishment request, as taught by Ohta in view of Wei, to send the establishment request via a data channel and a signalling channel when the communications device wants to perform push-to-talk with another communications device, as taught by Bouat.
Doing so establishes a connection between the communications devices for voice and signalling transmissions (Bouat: [0021]).

	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Takahashi et al. (US 2021/0144723 A1).

Regarding claim(s) 6, Ohta in view of Wei discloses all features of claim(s) 1 as outlined above. 
Ohta in view of Wei does not disclose, but Takahashi discloses wherein the one or more processors are further causes to:
obtain a physical random access channel configuration based on the physical random access channel configuration information ([0146], [0163]-[0164]: terminal apparatus receives random access configuration information that includes PRACH configuration), wherein the physical random access channel configuration configures a time-frequency resource and a format of a random access preamble ([0146], [0164], [0166]: the PRACH configuration in the random access configuration information includes parameters, such as one or more time/frequency resources (PRACH resource) for a random access preamble and various other information about the preamble including preamble format. [0146], [0176]: preamble format is also configured in the random access configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the mobile station, as taught by Ohta, to receive random access configuration information that includes PRACH configuration with parameters, such as time/frequency resources for a random access preamble and preamble format, as taught by Takahashi.
Doing so allows the terminal apparatus to perform a random access procedure based on the received random access configuration information (Takahashi: [0163]).

Regarding claim(s) 7, Ohta in view of Wei and Takahashi discloses all features of claim(s) 6 as outlined above. 
While Ohta discloses determining the first frequency domain resource and the second frequency domain resource based on the first information comprises (Fig. 31, [0223]-[0224]: mobile station uses CC#2 (=first frequency domain resource) and CC#3 (=second frequency domain resource) indicated by the CIFs that were included in the Msg2 (=first information)), Ohta in view of Wei does not disclose wherein the physical random access channel configuration corresponds to the first frequency domain resource and the second frequency domain resource, and determining the first frequency domain resource and the second frequency domain resource based on the physical random access channel configuration.
However, Takahashi discloses wherein the physical random access channel configuration corresponds to the first frequency domain resource and the second frequency domain resource ([0146], [0164], [0166]: the PRACH configuration includes parameters, such as one or more time/frequency resources (PRACH resource) for a random access preamble), and
determining the first frequency domain resource and the second frequency domain resource based on the physical random access channel configuration ([0160]: terminal apparatus selects one or more time/frequency resource sets available in the random access configuration information. [0146], [0164], [0166]: the random access configuration information includes the PRACH configuration with parameters, such as one or more time/frequency resources (PRACH resource) for a random access preamble).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the mobile station, as taught by Ohta, to receive random access configuration information that includes PRACH configuration with parameters, such as one or more time/frequency resources for a random access preamble, and to select one or more time/frequency resource sets for transmission of random access preamble, as taught by Takahashi.
Doing so allows the terminal apparatus to perform a random access procedure based on the received random access configuration information (Takahashi: [0163]).

	Claim(s) 9, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Wei et al. (US 2017/0134935 A1) (hereinafter referred to as Wei ‘935).

Regarding claim(s) 9 and 15 and 20, Ohta in view of Wei discloses all features of claim(s) 1 and 12 and 17 as outlined above. 
Ohta discloses wherein the information related to the first frequency domain resource is information indicating the first frequency domain resource ([0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator. For example, Fig. 31, [0221], [0223]: Msg2 includes CIF=0b001 which indicates CC#2 (=first frequency domain resource)), 
determining the first frequency domain resource and the second frequency domain resource based on the first information comprises (Fig. 31, [0223]-[0224]: mobile station uses CC#2 (=first frequency domain resource) and CC#3 (=second frequency domain resource) indicated by the CIFs that were included in the Msg2 (=first information)): 
determining the first frequency domain resource based on the information related to the first frequency domain resource (Fig. 31, [0223]: mobile station uses CC#2 indicated by the CIF=0b001 that was included in the Msg2. [0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator). 
While Ohta further discloses in [0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator. For example, Fig. 31, [0222], [0224]: Msg2 includes CIF=0b010 which indicates CC#3 (=second frequency domain resource) and mobile station uses CC#3, Ohta in view of Wei does not disclose the information related to the second frequency domain resource is information indicating to obtain the second frequency domain resource based on the first frequency domain resource and with reference to a predefined or configured rule, and determining the second frequency domain resource based on the information related to the first frequency domain resource, the information related to the second frequency domain resource, and the predefined or configured rule.
However, Wei ‘935 discloses the information related to the second frequency domain resource is information indicating to obtain the second frequency domain resource based on the first frequency domain resource and with reference to a predefined or configured rule ([0107]: random access response includes retransmission frequency hopping indication flag and first transmission frequency hopping indication flag. [0123]: the retransmission frequency hopping indication flag indicates whether to apply frequency hopping technology (=predefined or configured rule). [0097]: the frequency hopping scheme refers with respect to the retransmission frequency hopping to a mapping from (k-1)-th transmission resource f(k-1) to the k-th transmission resource f(k)), and
determining the second frequency domain resource based on the information related to the first frequency domain resource, the information related to the second frequency domain resource, and the predefined or configured rule ([0115], [0116], [0118]: the UE receives first transmission resource indication indicating first transmission resource for first transmission of a data signal and a retransmission resource indication indicating retransmission resources for retransmission of the data signal. The UE transmits the data signal according to the transmission resources indicated by the first transmission resource indication and the retransmission resource indication. [0124]: the UE determines the retransmission resource indication indicating the retransmission resources based on the first transmission resource indication and the retransmission frequency hopping indication flag. [0097]: the frequency hopping scheme refers with respect to the retransmission frequency hopping to a mapping from (k-1)-th transmission resource f(k-1) to the k-th transmission resource f(k)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Msg2 that the mobile station receives, as taught by Ohta, to include a retransmission frequency hopping indication flag so that the UE can determine the retransmission resource based on the first transmission resource indication, the retransmission resource indication, and the retransmission frequency hopping indication flag, as taught by Wei ‘935.
Doing so improves communication efficiency and information transmission performance (Wei ‘935: [0005]).

	Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Lee et al. (US 2020/0107375 A1).

Regarding claim(s) 10 and 16, Ohta in view of Wei discloses all features of claim(s) 1 and 12 as outlined above. 
Ohta in view of Wei does not disclose, but Lee discloses in Fig. 7, [0114] a RAR that includes grants for Msg3 (=uplink information), i.e., an UL grant for Msg3 initial transmission (=first frequency domain) and an UL grant for Msg3 retransmission (=second frequency domain) and in [0122] and table 1 the RAR includes frequency resource for Msg3, and Lee further discloses wherein the first frequency domain resource is used to initially transmit the uplink information in a first hybrid automatic repeat request (HARQ) process (Fig. 7, [0127]: UE performs initial transmission of Msg3 (=uplink information) by using the UL grant for Msg3 initial transmission (=first frequency domain resource). [0123]: the RAR includes for the UL grant for Msg3 retransmission a maxHARQ-Msg3reTx (=first HARQ process)), and the second frequency domain resource is used to retransmit the uplink information in the first HARQ process (Fig. 7, [0128]: UE performs retransmission of Msg3 (=uplink information) by using the UL grant for Msg3 retransmission (=second frequency domain resource). [0123]: the RAR includes for the UL grant for Msg3 retransmission a maxHARQ-Msg3reTx (=first HARQ process))

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the mobile station sending Msg3, as taught by Ohta, to send the Msg3 by using an UL grant for Msg3 initial transmission and resend the Msg3 by using an UL grant for Msg3 retransmission based on the maxHARQ-Msg3reTx, as taught by Lee.
Doing so overcomes a PDCCH overload situation by providing in a RAR message UL grants for Msg3 initial transmission and Msg3 retransmission and maxHARQ-Msg3reTx (Lee: [0113]-[0114], [0123]). 

	Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. (US 2018/0027566 A1) in view of Wei et al. (US 2021/0266981 A1) and Kang et al. (US 2021/0176797 A1).

Regarding claim(s) 21, Ohta in view of Wei discloses all features of claim(s) 1 as outlined above. 
While Ohta discloses in [0063], [0089]: Msg2 includes information related to allocated UL radio resource, i.e., carrier indicator (CI), and in Fig. 31, [0221]-[0222]: Msg2 includes CIF (carrier indicator field), i.e., CIF=0b001 and 0b010, and in [0223]-[0224]: CIF=0b001 indicates CC#2 (=first frequency domain resource) and CIF=0b010 indicates CC#3 (=second frequency domain resource), Ohta in view of Wei does not disclose, but Kang discloses wherein at least the first frequency domain resource and/or the second frequency domain resource are indicated by a physical uplink shared channel frequency resource allocation field ([0431]-[0432, table 12: RAR UL grant schedules PUSCH transmission and includes a 12 bit Msg3 PUSCH frequency resource allocation field for indicating uplink resource allocation type 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CIF indicating a CC, as taught by Ohta, to be indicating in a 12 bit Msg3 PUSCH frequency resource allocation field, as taught by Kang.
Doing so provides a usage of the first one or two bits of the Msg3 PUSCH frequency resource allocation field as hopping information bits and indication of uplink resource allocation type 1 (Kang: [0432]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478